United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                   May 21, 2007
                              FOR THE FIFTH CIRCUIT
                                                                             Charles R. Fulbruge III
                                                                                     Clerk
                                      No. 06-60504


SONJA SENTER,

                                                   Plaintiff-Appellant,


                                          versus


CINGULAR WIRELESS, LLC, and RENEE HUGHES,

                                                   Defendants-Appellees.



                    Appeal from the United States District Court for
                         the Northern District of Mississippi
                             (USDC No. 1:05-CV-00100)
           ________________________________________________________

Before REAVLEY, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff-appellant Sonja Senter (“Senter”) appeals the district court’s denial of her

motion to remand and the dismissal of her suit. We review de novo and affirm for the

following reasons:

      1.      Senter has no viable cause of action against defendant-appellee Renee



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
            Hughes (“Hughes”). Hughes merely recommended Senter’s discharge,

            which is no tort.

    2.      In her complaint, Senter neither alleged malicious interference with contract

            nor raised facts that would support such an allegation, and thus the district

            court properly disregarded Senter’s argument on this issue.

    3.      Finally, Senter does not state a McArn claim against defendant-appellee

            Cingular Wireless, LLC. In McArn, the Mississippi Supreme Court created

            a “narrow” public policy exception to the employment at will doctrine,

            holding that employers may not terminate their employees for (1) refusing

            to participate in an illegal act; or (2) “reporting illegal acts of his employer

            to the employer or anyone else. . . .” McArn v. Allied Bruce-Terminix Co.,

            Inc., 626 So.2d 603, 607 (Miss. 1993). The McArn exception applies only

            when employees report the illegal acts of the employer. See, e.g., id.;

            Willard v. Paracelcus Health Care Corp., 681 So. 2d 539, 542 (Miss.

            1996). Because Senter does not allege that she was discharged for

            reporting the illegal acts of her employer, her claim fails.

AFFIRMED.




                                            2